Citation Nr: 0416783	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to herbicide exposure to include agent orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), glaucoma, exogenous obesity, 
hypothyroidism, and hyperlipidemia secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.  He also served in that National Guard.  His 
military occupational specialty was a chemical operations 
operator.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in May 2001 and April 2002 met all of 
the notice requirements of the laws and regulations noted 
above; however, additional development is necessary before 
VA's duty to assist the veteran is met.

The veteran contends that he assigned to temporary duty from 
Fort McClellan at Eglin Air Force Base in the Spring of 1963 
at which time he sprayed and was otherwise exposed to 
herbicides associated with Agent Orange.  In this regard, the 
Board takes notice of the fact that records from the United 
States Center for Disease Control (CDC) show that between 
1962 and 1970, the United States Air Force conducted tests at 
Eglin Air Force Base to evaluate the effectiveness of spray 
patterns used in delivering various herbicides including 
Agent Orange.  Further, CDC records show that Agent Orange 
and other herbicides were stored at Eglin Air Force Base.  
See, e.g., www.atsdr.cdc.gov/hac/pha/eglin/egl-p2.html.  

While personnel records in the claims file do not verify the 
veteran performing duty at Eglin, VA's duty to assist 
requires that a further search be made in an attempt to 
verify duties at that station and any claimed exposure.  To 
accomplish this, the RO should request copies of any military 
records showing the veteran's assignment to temporary duty at 
Eglin.  In addition, morning reports from the veteran's unit 
covering the period from March to June 1963 should be 
obtained.

In light of the development required for the claim of 
entitlement to service connection for diabetes mellitus, 
adjudication of the remaining issues is deferred.  Henderson 
v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to obtain 
morning reports from the veteran's unit 
for the period from March to June 1963.  
The RO should also attempt to obtain from 
the National Personnel Records Center, or 
any other government source, to include 
the Defense Finance and Accounting 
Service any paperwork, to include pay 
records, showing the veteran's assignment 
to temporary duty at Eglin.

2.  The RO must review the claims file to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3,159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  The 
appellant should also be asked to submit 
relevant evidence in his possession that 
is not of record.

3.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If additional 
evidence or information received triggers 
a need for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This includes any competent medical evidence that 
the veteran can submit showing a link between diabetes 
mellitus and chronic obstructive pulmonary disease, glaucoma, 
obesity, hypothyroidism, and/or hyperlipidemia.


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


